DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11041198 in view of Davis (US 2015/0153302).  Claim 1 of ‘198 recites forming a plurality of lipid bilayers over an array of cells in a nanopore sequencing chip. The method comprises flowing a salt buffer solution over the array to fill wells in the cells; flowing a lipid and solvent mixture over the array to form lipid over the wells; detecting that a first portion of the cells has the lipid bilayer by measuring a resultant change in voltage and selectively applying an electrical lipid thinning stimulus to a second portion of cells but not the first portion. 
‘198 fails to teach measuring the capacitance of the lipid membrane over each well as required by claim 1.  Davis et al. disclose a nanopore based sequencing chip (abstract) comprising an array of cells (0163) and flowing a salt buffer solution over the cells (see 0178); flowing a lipid and solvent mixture over the cells (see 0175 and 0178); detecting where here is a lipid bilayer on the cell by applying an electrical stimulus by applying a non-disruptive AC stimulus to the layer covered electrodes and look for capacitive current responses that indicate that the electrode is covered with the lipid bilayer (see 0208, measuring capacitance see 0227).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘198 to include measuring the capacitance as an alternative method of detecting the presence of the lipid layer as taught by Davis’302. 
The dependent claims are further taught by the dependent claims of ‘198. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2015/0153302) in view of Davis (US 2014/0034497).
As to claims 1 and 10, Davis et al. (‘302) discloses a process for creating bilayers for use with nanopore sensors. Davis et al. disclose a nanopore based sequencing chip (abstract) comprising an array of cells (0163) and flowing a salt buffer solution over the cells (see 0178); flowing a lipid and solvent mixture over the cells (see 0175 and 0178); detecting where here is a lipid bilayer on the cell by applying an electrical stimulus by applying a non-disruptive AC stimulus to the layer covered electrodes and look for capacitive current responses that indicate that the electrode is covered with the lipid bilayer (see 0208, measuring capacitance see 0227). Davis et al. states the test determines if the cells are covered with lipid material and if not enough cells are covered then a volume of air bubble is flowed over the chip (see 0178 and 0251). The bubble redistributes the lipid material and thins out the lipid material over the cells (see 0251). Davis et al. states the cells/electrodes can be individually controlled in order to form the lipid coating (see 0148). 
Davis et al. (’302) fails to teach selectively applying the electrical lipid thinning stimulus to the second portion of cells that do not have a lipid bilayer formed over the well but the not the first cells that have a lipid bilayer formed as required by claims 1 and 10.
Davis (‘497) discloses a method for forming a lipid bilayer in a nanopore sequencing chip. Davis discloses applying the appropriate voltage to a cell and measuring the current to determine if the bilayer is formed. The cells are divided into two groups (a) cells with a bilayer and no longer need voltage applied and (b) cells that do not have a bilayer formed. The cells without a bilayer will have the bilayer formation electric voltage applied while the cells with the bilayer will no longer need voltage applied (see 0131). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Davis(‘302) to divide the cells into two categories covered and not covered and selectively applying the thinning stimulus to the not covered cells as taught by Davis (‘497). One would have been motivated to do so since both are directed to coating cells with lipid bilayers and application of a stimulus to cover non-covered cells while Davis(‘497) further teaches that selective application of the stimulus prevents damage to the covered cells and provides a more efficient method of successfully coating the cells. 
As to claims 2-3 and 11-12, Davis (‘302) disclose applying an electrical measurement stimulus to the cell or incrementally increasing the magnitude of the thinning stimulus as required by the claims. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a measurement that is less than the thinning measurement in order to prevent damaging of cells that are already coated with the bilayer which is desired in Davis (’497). 
As to claims 4 and 13, Davis(‘302) in view of Davis (‘497) fail to teach terminating application of the electrical thinning stimulus to the array of cells based at least in part on a target yield of the sequencing chip where the yield comprises a percentage of cells having lipid bilayers over the wells in the cells. However, it would have been obvious to one having ordinary skill in the art to stop repeating the process or continuing the process of Davis(‘497) when all of the cells or the desired cells were successfully coated with the bilayer. 
As to claims 6 and 15, Davis(‘497) discloses detecting if a cell is transitioned between lipid membrane to lipid bilayer and assigning the cell to the first portion of cells so that the thinning stimulus is not applied (see 0131) by individual control over stimulus applied to the cells. 
As to claims 7 and 16, a salt buffer is applied over the cells to reduce the thickness of the lipid membrane (see 0178 of Davis ‘302). 
As to claims 8, 9 and 17-18, Davis(‘302) in view of Davis (‘497) fail to explicitly teach detecting the cell transitions from lipid membrane to lipid bilayer and assigning the cell to the first portion of cells such that no electrical stimulus is applied. However, such monitoring would have been obvious to one having ordinary skill in the art in light of the teachings of Davis (‘497) which teaches individual control over the cells to ensure successful formation of the bilayers without damage of bilayers.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2015/0153302) in view of Davis (US 2014/0034497) as applied to claims 1 and 10 above and further in view of Davis (US 2012/0296230).
The teachings of Davis (’302) and Davis (‘497) as applied to claims 1 and 10 are as stated above.  
Davis (’302) and Davis (‘497) fail to teach disconnecting the stimulus from the cell by opening a switch. 
Davis (‘230) discloses applying a stimulus to an electrode via a stimulus circuitry by using a switch have a first and second position where the first position is to connect the stimulus and the second position is to disconnect the stimulus (see claim 13).
It would have been obvious to one having ordinary skill in the art to modify the process of Davis (’302) and Davis (‘497) to include a switch connecting the stimulus to the cell to turn on and off the stimulus to the cell as taught by Davis (‘230). One would have been motivated to do so since Davis (’302) modified  Davis (‘497) disclose adjusting the stimulus to cells depending upon the formation of the layer and  Davis (‘230) discloses an operable method of controlling a stimulus to an electrode through the use of a switch.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. PROCTOR/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715